United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 March 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-20499
                          Summary Calendar


ALLEN F. CALTON,

                                     Plaintiff-Appellant,

versus

FAYE PERRIN, Individual and Official Capacity; GARY AUSMUS,
Individual and Official Capacity; JONAH BRADFORD, Individual and
Official Capacity; MR. KUTA, Individual and Official Capacity;
WILLIAM HUBBARD, Individual and Official Capacity,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:06-CV-209
                      --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Allen F. Calton, Texas prisoner # 1123880, appeals from the

dismissal of his civil rights suit, wherein he alleged that the

defendants violated his right to access the courts by

confiscating his legal property and preventing him from filing a

timely pro se motion for new trial in his state criminal

proceeding.    The district court dismissed the complaint as




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-20499
                                -2-

frivolous and for failure to state a claim upon which relief

could be granted.

     A district court may dismiss a prisoner’s complaint if the

action is frivolous or malicious or fails to state a claim.     See

28 U.S.C. §§ 1915(e)(2)(B), 1915A.   A dismissal for failure to

state a claim upon which relief may be granted is reviewed de

novo.   Black v. Warren, 134 F.3d 732, 734 (5th Cir. 1998).    All

of the plaintiff’s factual allegations in his complaint are

accepted as true, and the dismissal will be upheld only if it

“‘appears that no relief could be granted under any set of facts

that could be proven consistent with the allegations.’”   Moore v.

Carwell, 168 F.3d 234, 236 (5th Cir. 1999)(citation omitted).

Although the court will accept as true the plaintiff’s factual

allegations, it will not accept his conclusional allegations or

his legal conclusions.   Fernandez-Montes v. Allied Pilots Ass’n,

987 F.2d 278, 284 (5th Cir. 1993).

     Calton argues that the district court erroneously dismissed

his complaint because he had a valid claim for denial of access

to the courts.   He contends that his motion for new trial, which

the defendants allegedly prevented him from filing, contained at

least two meritorious claims based on new evidence and an alleged

violation of Brady v. Maryland, 373 U.S. 83 (1963).

     Prisoners generally have a constitutional right of access to

courts.   Jones v. Greninger, 188 F.3d 322, 325 (5th Cir. 1999).

However, this right applies only to the opportunity to file
                             No. 06-20499
                                  -3-

nonfrivolous challenges to convictions or conditions of

confinement.     Lewis v. Casey, 518 U.S. 343, 355 (1996); Johnson

v. Rodriguez, 110 F.3d 299, 310-11 (5th Cir. 1997).    To state a

claim for denial of access to the courts, a prisoner must

establish an actual injury stemming from the defendants’

unconstitutional conduct.    Lewis, 518 U.S. at 351-52.   We

conclude from our de novo review of the record that Calton has

failed to demonstrate an actual injury from the defendants’

alleged conduct because the record does not show that he was

prevented from raising a nonfrivolous claim.    See id.; see also

Christopher v. Harbury, 536 U.S. 403, 415 (2002).

     AFFIRMED.